Title: From John Adams to Robert R. Livingston, 13 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Paris. 13th. July. 1783.
          Yesterday Collo: Ogden arrived with the originals, of what we had before received in Duplicates by Capn: Barney. The Ratification of the Dutch Treaty had been before recd. & exchanged. The Ratification of Their High-Mightinesses is in the safe Custody of Mr: Dumas at present, at the Hague.—
          I believe we shall accept of the mediation of the two Imperial Courts at the Definitive Treaty, as it is a mere formality—a mere Compliment, consisting wholly in the Imperial Ministers putting their names & Seals to the parchment, & can have no ill effect. The Inclination of the C. de Vergennes seems to be that we should accept it, and as he calls upon us to decide, in the Affirmative or Negative, I believe we shall give an answer in the affirmative—
          The Empress has promised to receive Mr: Dana, as soon as the Definitive Treaty shall be signed, & he has prepared a Treaty of Commerce, wh: will be valuable if he can obtain it—
          The Emperor of Germany has caused to be intimated, several ways, his inclination to have a Treaty of Commerce with us; but his rank is so high, that his House never makes the first formal advance. I shd. think it adviseable that we should have a Treaty with that Power for several reasons.
          1st. Because, as Emperor of Germany, and King of Bohemia & Hungary, he is at the head of one of the greatest Interests & most powerfull Connections in Europe— It is true, it is the greatest weight in the Scale, which is & has been fm. age to age, opposite to the House of Bourbon. But for this very reason, if there were no other, the United-States ought to have a Treaty of Commerce with it, in order to be in practice with their Theory, and to shew to all the world that their system of Commerce embraces, equally & impartially, all the Commercial States & Countries of Europe—
          2.dly. Because the present Emperor is one of the greatest men of this Age. The wisdom & virtue of the man, as well as of the Monarch; his personal Activity, Intelligence & accomplishments; his large & liberal principles, in matters of religion, Government & Commerce, are so much of kin to those of our States—perhaps indeed so much borrowed from them, & adopted in imitation of them, that it seems peculiarly proper we shd. shew this respect to them.—
          3dly: Because that, if England should ever forget herself again so much as to attack us, she may not be so likely to obtain the Alliance or Assistance of this Power against us. A Friendship, once established in a Treaty of Commerce, this Power will never be likely to violate, because she has no Dominions near us, & can have no Interest to quarrel with us.—
          4thly. Because the Countries, belonging to this Power upon the Adriatic Sea, & in the Austrian Flanders, are no inconsiderable Sources of Commerce for America— And, if the present negotiations, between the two Imperial Courts, & the Porte, should terminate in a free Navigation of the Danube, the Black Sea, & the Archipelago, the Emperor’s hereditary Dominions will become very respectable Commercial Countries.—
          5thly. Because, altho’ we have at present a pleasant & joyfull prospect of friendship & uninterrupted Alliance with the House of Bourbon, which I wish may never be obscured, yet this friendship & Alliance will be the more likely to continue unimpaired for our having the friendship & Commerce of the House of Austria: And (as in the vicissitudes of human affairs all things are possible) if in future times—however unlikely at present—the House of Bourbon should deal unjustly by us, demand of us things we are not bound to perform, or any way injure us, we may find in the Alliance of Austria, England and Holland a resource against the Storm. Supernumerary Strings to our Bow & provisions against possible Inconveniences, however improbable, can do us no harm.—
          If we were not straitened for money, I should advise Congress to send a Minister to Vienna: But as every mission abroad is a costly Article, & we find it difficult at present to procure money for the most necessary purposes, I should think it proper for Congress to send a Commission to their Minister at Versailles, London, Madrid, Petersbourg or the Hague, who might communicate it to the Court of Vienna, by means of the Imperial Ambassador. The Emperor in such Case wd. authorise his Ambassador at that Court to prepare & conclude a Treaty, and in this way the business may be well done without any additional expence.—
          Mr: Favie, Chargé des Affaires of the Grand Duke of Tuscany, the Emperor’s Brother, has called upon me so often to converse with me upon this Subject, that I doubt not he has been employed, or at least knows it will be agreable to his Court & their Connections, altho’ he has never made any Official insinuations about it.— This Gentleman has been employed by the Republic of Ragusa to consult American Ministers upon the subject of Commerce too. I have told him the American Ports were open to the Ragusan Vessells, as well as all others, and have given him the address, by which they propose to write to Congress.
          I have the honor to be, Sir, / Your huml: Servt:
          John Adams.
        